Title: To James Madison from Stephen Cathalan, Jr., 21 November 1807
From: Cathalan, Stephen, Jr.
To: Madison, James



Sir
Marseilles 21st. November 1807

I had the Honor of addressing you on the 5th. last August & 14th. ulto.
This, under Cover of William Lee Esqre: our Consul at Bordeaux, is to remit you here inclosed a Copy of a Letter I Just receive from our Consul at Naples dated the 9th: inst. begging your Reference to its unexpected Contents.
I have already advised the american Masters & Citizens of the U. States in my District & am Sending Copies of the Same to the Minister Plenipy. of the U. S. at Paris & Several Consuls in order they may take proper Steps for the Safety of our Merchant Vessels & Seamen.  In Haste I have the Honor to be with great Respect Sir, Your most obt. Humb. Servt.

Stephen Cathalan Junr

